Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 21, 2021 has been entered.
 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 59, none of the prior art of record teaches or discloses a carrier system that carries a plate-like object to a holding section provided with an object mounting surface, the carrier system comprising: a suction member having a plurality of suction sections that each generate a suction force to suction the object from above the object in a noncontact manner by generating a flow of gas around the object, above the holding section; and an adjustment device that adjusts a shape of the object by controlling at least one suction section, of the plurality of suction sections, during a period until the object is loaded onto the holding section, wherein the adjustment device controls the one suction section during a first portion of the period and during a second portion of the period so that the suction force of the one suction section during the first portion of the period is different from the suction force of the one suction section during the second portion of the period, and the adjustment device controls a state of the at least one suction section to be different from states of other suction sections, of the plurality of suction sections, during the second portion of the period.
Regarding claim 67, none of the prior art of record teaches or discloses a carrying method of carrying a plate-like object to a holding section provided with an object mounting surface, the carrying method comprising: generating a suction force to suction the object from above the object in a noncontact manner by generating a flow of gas around the object with each of a plurality of suction sections, above the holding section; and adjusting a shape of the object by controlling at least one suction section, of the plurality of suction sections, during a period until the object is loaded onto the holding section, wherein the one suction section is controlled during a first portion of the period and during a second portion of the period so that the suction force of the one suction section during the first portion of the period is different from 
As argued by applicant in the response filed on Oct. 21, 2021, neither Ono et al. nor Hermberger et al. discloses wherein the adjustment device controls the one suction section during a first portion of the period and during a second portion of the period so that the suction force of the one suction section during the first portion of the period is different from the suction force of the one suction section during the second portion of the period, and the adjustment device controls a state of the at least one suction section to be different from states of other suction sections, of the plurality of suction sections, during the second portion of the period.
Harvey (2008/0129064) discloses in para 0037 and Fig. 2B, wherein the plurality of gas flow holes are made into groups and each groups are separately controlled.  However, Harvey does not disclose a state of the at least one suction section to be different from states of other suction sections, of the plurality of suction sections, during the second portion of the period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        November 5, 2021